FILED
                            NOT FOR PUBLICATION                              FEB 22 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GREGORIO PORTILLA JUAREZ,                        No.   15-71903

              Petitioner,                        Agency No. A205-527-967

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS, III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

      Gregorio Portilla Juarez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
questions of law and claims of due process violations. Mohammed v. Gonzales,

400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

      The BIA did not err by denying Portilla Juarez’s application for cancellation

of removal, where he lacked any qualifying relatives at the time of his final

removal hearing. See 8 U.S.C. §§ 1229b(b)(1)(D) (an applicant for cancellation of

removal must establish the requisite hardship to a “spouse, parent or child”),

1101(b)(1) (“The term ‘child’ means an unmarried person under twenty-one years

of age . . . .”). Portilla Juarez’s contentions that the agency erred in relying on

Matter of Isidro-Zamorano, 25 I. & N. Dec. 829, 829 (BIA 2012), in determining

his daughter was not a qualifying relative and should have applied the dictionary

definition of child are foreclosed by our decision in Mendez-Garcia v. Lynch, 840
F.3d 655, 663-65 (9th Cir. 2016) (deferring to the BIA’s conclusion in Matter of

Isidro-Zamorano that an applicant for cancellation of removal must show hardship

to qualifying relative at the time the IJ adjudicates the application, and rejecting

petitioner’s argument that agency should have used dictionary definition); Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000). We are not persuaded by Portilla

Juarez’s contention that Matter of Isidro-Zamorano is distinguishable.

      Portilla Juarez’s contentions that his due process rights were violated

because he had an alleged settled expectation that he could receive cancellation of


                                            2                                     15-71903
removal, or because the agency did not adjudicate his application for relief before

his daughter turned twenty-one are also foreclosed by Mendez-Garcia, 840 F.3d at

665-69.

      PETITION FOR REVIEW DENIED.




                                          3                                   15-71903